Filed Pursuant to Rule 424(b)(5) Registration No. 333-208376 The information in this preliminary prospectus supplement is not complete and may be changed. A registration statement relating to these securities has been filed with the Securities and Exchange Commission and is effective. This preliminary prospectus supplement and the accompanying prospectus are not an offer to sell these securities and they are not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED SEPTEMBER 7, 2016 PRELIMINARY PROSPECTUS SUPPLEMENT (To Prospectus Dated January 5, 2016) Shares Common Shares We are offering of our common shares. The selling securityholders identified in this prospectus supplement are offering an additionalcommon shares. We will not receive any of the proceeds from the sale of the common shares sold by the selling securityholders. Our common shares are listed on The NASDAQ Global Market under the symbol “XENE.” The last reported sale price of our common shares on The NASDAQ Global Market on September 6, 2016 was $8.06 per share.
